

114 HR 6418 IH: Drinking Water Affordability Act of 2016
U.S. House of Representatives
2016-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6418IN THE HOUSE OF REPRESENTATIVESDecember 1, 2016Mr. Latta introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend certain provisions of the Safe Drinking Water Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Drinking Water Affordability Act of 2016. 2.Amendments to Safe Drinking Water Act (a)National drinking water regulationsSection 1412(b)(9) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(9)) is amended by striking the last sentence and inserting Any revision of a national primary drinking water regulation shall be promulgated in accordance with this section, including paragraphs (3) through (6) of this subsection.
 (b)Enforcement of drinking water regulationsSection 1414(h)(1)(C) of the Safe Drinking Water Act (42 U.S.C. 300g–3(h)(1)(C)) is amended by inserting or management after the transfer of ownership.
			(c)State revolving loan funds
 (1)Assistance for disadvantaged communitiesSection 1452(d)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)(2)) is amended by striking 30 and inserting 35. (2)Types of assistanceSection 1452(f)(1) of the Safe Drinking Water Act (42 U.S.C. 300j–12(f)(1)) is amended—
 (A)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively; (B)by inserting after subparagraph (B) the following new subparagraph:
						
 (C)each loan will be fully amortized not later than 30 years after the completion of the project, except that in the case of a disadvantaged community (as defined in subsection (d)(3)) a State may provide an extended term for a loan, if the extended term—
 (i)terminates not later than the date that is 40 years after the date of project completion; and (ii)does not exceed the expected design life of the project;; and
 (C)in subparagraph (B), by striking 1 year after completion of the project for which the loan was made and all that follows through design life of the project; and inserting 18 months after completion of the project for which the loan was made;. (3)Administration of State loan fundsSection 1452(g)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–12(g)(2)) is amended—
 (A)in subparagraph (D), by striking the comma and inserting a period; and (B)in the matter following subparagraph (D), by striking if the State matches through fiscal year 1993..
 (4)Other authorized activitiesSection 1452(k)(1)(C) of the Safe Drinking Water Act (42 U.S.C. 300j–12(k)(1)(C)) is amended by striking for fiscal years 1996 and 1997 and all that follows through the period at the end and inserting for fiscal years 2018 through 2024 to delineate, assess, update assessments, and undertake implementation activities with respect to source water protection areas in accordance with the requirements of a program approved under section 1453, excluding any activity required to be conducted under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.)..
 (d)Exemption from Federal cross-Cutting requirementsPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding at the end the following new section:
				
 1459A.Exemption from Federal cross-cutting requirementsNotwithstanding any other provision of law, the Administrator shall exempt a public water system that receives financial assistance pursuant to section 1452 from a Federal cross-cutting requirement if the Administrator determines that the State in which the public water system is located has in effect a requirement which is as stringent as the Federal cross-cutting requirement.
					.
 (e)Definition of Federal cross-Cutting requirementSection 1401 of the Safe Drinking Water Act (42 U.S.C. 300f) is amended by adding at the end the following new paragraph:
				
 (17)Federal cross-cutting requirementThe term Federal cross-cutting requirement means a requirement of a Federal law or regulation, compliance with which is a condition on receipt of a loan or grant under this title, that, if applied to projects and activities receiving such financial assistance, would be redundant with a requirement of an applicable State or local law..
 3.ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall prepare and submit to Congress a report containing—
 (1)the results of a study of cost-effective and economically feasible rehabilitation or replacement of drinking water infrastructure to meet the goals of the Safe Drinking Water Act; and
 (2)an assessment of barriers that preclude communities from using materials and technologies studied pursuant to paragraph (1).
			